Citation Nr: 0637638	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which determined that new and 
material evidence had been received to reopen the claim for 
service connection for migraine headaches, and the claim for 
service connection was denied.   

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
whether service connection for migraine headaches is 
warranted.  

In August 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1975 rating decision, the RO denied service 
connection for migraine headaches.  The veteran did not 
appeal this decision.  

2.  Evidence received since the December 1975 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for migraine headaches.       


CONCLUSIONS OF LAW

1.  The RO's December 1975 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since the December 1975 
rating decision is new and material; thus, the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim to reopen now before the Board was received at the 
RO in June 2002.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for migraine headaches, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    

Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).   

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006). 

A final decision cannot be reopened unless new and material 
evidence is presented.  A claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In a December 1975 rating decision, the RO denied the claim 
for entitlement to service connection for migraine headaches 
on the basis that the evidence showed that the migraine 
headache disorder pre-existed service and was not aggravated 
during service.  The evidence of record at the time of the 
December 1975 rating decision consisted of the service 
medical records.  The veteran was notified of this decision 
in January 1976.  The veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In June 2002, the veteran filed an application to reopen the 
claim for service connection for migraine headaches.  The 
evidence submitted since the December 1975 rating decision 
includes VA treatment records from the Bay Pines medical 
facility dated from September 2001 to February 2003, VA 
treatment records from the Providence, Rhode Island medical 
facility dated from January 2000 to August 2005, and the 
veteran's testimony before the Board in August 2006. 

The VA treatment records from the Bay Pines medical facility 
reflect a diagnosis of migraine headaches with aura spots in 
front of the eyes, photophobia, severe nausea, and some 
vomiting.  The veteran reported that she had severe headaches 
for the past 25 years and she has taken multiple medications 
with little relief.  The records show that the veteran was 
started on botox treatment and she had some relief.  At the 
hearing before the Board in August 2006, the veteran stated 
that before service, she had headaches but the headaches were 
manageable.  She stated that she was not on medications 
before service.  The veteran indicated that she was treated 
by her family doctor for headaches before service and 
migraine headaches were not diagnosed.  She indicated that 
after she was in service, she began to have daily severe 
headaches and since service, the disorder never alleviated.    

The Board finds the veteran's hearing testimony to be new and 
material evidence.  The evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim for service connection for 
migraine headaches.  The basis for the initial denial was 
that the evidence established that the migraine headache 
disorder pre-existed service and was not aggravated during 
service.  This evidence relates to an unestablished fact 
necessary to substantiate the claim, which is the degree of 
severity of the headaches before, during, and after service.  
This evidence relates to whether the veteran's migraine 
headaches had worsened after entry into service.  The veteran 
is competent to describe symptoms and injures.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, this evidence is new 
and material, and the claim is reopened.

The VA treatment records from Bay Pines addresses the current 
severity of the headaches disorder and the veteran's 
treatment and history of the disorder.  The evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence relates to the severity of the current headaches 
disorder, which is relevant when considering if the disorder 
was aggravated in service.  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for migraine headaches is reopened and the 
appeal is granted to that extent.  


REMAND

At the hearing before the Board in August 2006, the veteran 
reported that prior to service, she was treated for headaches 
by her family doctor.  The veteran stated that the doctor was 
now deceased, but she did not indicate that the records were 
unobtainable.  The record also shows that the veteran is 
currently treated for headaches at the Bay Pines VA medical 
facility.  The claims file does not include treatment records 
from this facility dated from February 2003.  The Board is 
obligated to seek these records.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

Service medical records show that upon enlistment examination 
in January 1968, neurological examination was normal.  The 
veteran did not report a history of a headache disorder.  A 
headache disorder was not diagnosed.  The service medical 
records show that the veteran sought treatment for headaches 
approximately two weeks after service entry.  Neurological 
examination in February 1968 indicated that the picture was 
strongly suggestive of tension type headaches with a very 
possible migraine component.  Medications were prescribed and 
it was noted that retainability would depend on response to 
treatment and ability to function.  The veteran reported a 
six year history of severe frontal and temporal headaches.  
Service medical records show that the veteran continued to be 
treated for headaches until service separation.  A December 
1968 Medical Board Report indicates that the veteran had 
incapacitating tension headaches and she was discharged from 
service by reason of physical disability which existed prior 
to service and was not been aggravated by service.  A medical 
opinion is necessary in order to determine whether there is 
clear and unmistakable evidence that the headaches disorder 
existed prior to service and was not aggravated during 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the veteran 
to provide the name and address of the 
family physician and office where she was 
treated for headaches prior to February 
1968.  The RO/AMC should make an attempt 
to obtain copies of any available 
treatment records.  

2.  The RO/AMC should obtain all records 
of the veteran's treatment for headaches 
from the Bay Pines VA medical facility 
dated from February 2003.

3.  The RO/AMC should schedule the 
veteran for a VA neurological examination 
in order to determine the nature and 
etiology of the migraine headaches.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the 
current headaches disorder.  The examiner 
should provide an opinion as to the 
likelihood that there was a chronic 
increase in severity of the preexisting 
headache disorder during service, and, if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease.

All necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.   

4.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


